Case 1:19-cv-00809-CMH-JFA Document 17 Filed 12/06/19 Page 1 of 1 PageID# 159



 Date: 12/06/2019                        Judge: Claude M. Hilton
               _^                        Reporter: J. Egal
 Start:_U2f
 Finish: IH)

 Civil Action Number: 1:19cv809
                    <       ■




 Muhammad Oasemy


 vs.



 Quality Midwestern Holdings. Inc.. et al

 Appearances of Counsel forX>»^^Jtf.^^^<}l5eft
( )Matter is uncontested
 Motion to/for:

 #10 - Plaintiffs Motion for Conditional Certification

 Argued &
j|>x^ranted( )Denied( )Granted in part/Denied in part
( )Taken Under Advisement( )Continued to




( )Report and Recommendation to Follow
_J^><j;]Crder to Follow
